                                                                                         United States District Court
                                                                                           Southern District of Texas

                                                                                              ENTERED
                                                                                              June 05, 2019
                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS                                    David J. Bradley, Clerk

                           CORPUS CHRISTI DIVISION

JOHN T. PATRICK,                                   §
                                                   §
          Plaintiff,                               §
VS.                                                §    CIVIL NO. 2:19-CV-65
                                                   §
JENNIFER HIRBST, et al,                            §
                                                   §
          Defendants.                              §

                                             ORDER
        Plaintiff John T. Patrick, proceeding pro se and in forma pauperis, has filed
this civil rights action. Plaintiff is a prisoner in the Texas Department of Criminal
Justice, Criminal Institutions Division (TDCJ-CID) and is currently housed at the
McConnell Unit in Beeville, Texas. Pending before the Court is the Magistrate
Judge’s Memorandum and Recommendation (“M&R”), Dkt. No. 16, and Plaintiff’s
Motion for Immediate Injunctive Relief, which is construed as a motion seeking
preliminary injunctive relief, Dkt. No. 18. The motion was initially referred to
Magistrate Judge Jason B. Libby. However, for purposes of expediency, it is hereby
ORDERED that the referral of this motion is TERMINATED. Accordingly, the
Court ADOPTS the M&R, Dkt. No. 16, and DENIES Plaintiff’s motion seeking
preliminary injunctive relief, Dkt. No. 18, for the reasons set forth below.


I.      BACKGROUND
        In this civil rights action, Plaintiff sues the following McConnell Unit
officials: (1) Captain Jennifer Herbst (“Herbst”);1 (2) Captain Ray Geuvara
(“Guevara”); (3) Sergeant Andrew H. Nino (“Nino”); (4) Sergeant Michelle D.
Esparza (“Esparza”); and (5) Officer Francisco Olvera (“Olvera”). Plaintiff claims
that Defendants have harassed him through acts of retaliation, violated his due


1 Plaintiff listed “Jennifer Hirbst” as a defendant in this case. Plaintiff, however, has clarified that
this defendant’s last name is “Herbst.” Dkt. No. 15.


1/4
process rights, and discriminated against him on the basis of race. In addition to
monetary relief, Plaintiff seeks injunctive relief in the form of preventing any
further retaliatory acts and restoring Plaintiff’s line class and good-time credits.
      On May 20, 2019, Magistrate Judge Libby issued a M&R, recommending that
the Court: (1) retain Plaintiff’s retaliation claim against Olvera in his individual
capacity for monetary relief; (2) retain Plaintiff’s retaliation claim against Warden
Philip Sifuentes (“Sifuentes”) in his official capacity for injunctive relief only; (3)
retain Plaintiff’s equal protection claims against Herbst and Geuvara in their
individual capacities; (4) dismiss Plaintiff’s claims for money damages against all
Defendants in their official capacities as barred by the Eleventh Amendment; and
(5) dismiss Plaintiff’s claims against the remaining defendants for failure to state a
claim and/or as frivolous. Dkt. No. 16.
      On the same day, Plaintiff filed a motion seeking preliminary injunctive
relief. Dkt. No. 18. He complains that, since filing his complaint, he has been
refused meals and has been placed in the administrative segregation building. Id. at
1. He further complains that he can barely see because his two pairs of reading
glasses have been taken from him and that he had been previously denied
prescription glasses for over a year. Id. Plaintiff fears for his safety and seeks
unspecified injunctive relief. Id.


II.   DISCUSSION
      a. M&R
      After independently reviewing the filings, the record, and applicable law, the
Court adopts the M&R, Dkt. No. 16. The Court therefore retains Plaintiff’s
retaliation claim against Olvera in his individual capacity for monetary relief;
Plaintiff’s retaliation claim against Sifuentes in his official capacity for injunctive
relief; and Plaintiff’s equal protection claims against Herbst and Guevara in their
individual capacities. All other claims are dismissed.




2/4
        b. Motion for Preliminary Injunctive Relief
        In order to obtain a preliminary injunction under Federal Rule of Civil
Procedure 65, the movant must demonstrate: (1) a substantial likelihood of success
on the merits; (2) a substantial threat that the movant will suffer irreparable injury
if the injunction is denied; (3) the threatened injury outweighs any damage that the
injunction might cause the defendant; and (4) the injunction will not disserve the
public interest. Texans for Free Enter. v. Texas Ethics Com’n, 732 F.3d 535, 536-37
(5th Cir. 2013). Injunctive relief is an extraordinary remedy which requires the
movant to unequivocally show the need for its issuance. Sepulvado v. Jindal, 729
F.3d 413, 417 (5th Cir. 2013) (internal citations and quotations omitted). Plaintiff
must carry the burden as to all four elements before a preliminary injunction may
be considered. Voting for America, Inc. v. Steen, 732 F.3d 382, 386 (5th Cir. 2013)
(internal quotations and citations omitted).
        Plaintiff’s motion fails to warrant the extraordinary remedy of a preliminary
injunction. First, Plaintiff raises new allegations of retaliation that arose after the
events described in his complaint. These new allegations involve incidents separate
and distinct from the retaliation and equal protection claims raised in his
complaint. He has failed to present any arguments or evidence to demonstrate a
likelihood of success on the merits of those claims that have been retained in this
case. Sepulvado, 729 F.3d at 417.2
        Moreover, Plaintiff has failed to demonstrate a substantial threat of an
irreparable injury. His conclusory allegations of potential harm do not amount to a
constitutional violation, and in the absence of such a violation, federal courts are
reluctant to interfere in the internal affairs of a state prison. See Richie v. UTMB
Hospital Galveston, No. 2:12-CV-322, 2012 WL 12871940, at *2 (S.D. Tex. Oct. 18,
2012) (citing Kahey v. Jones, 836 F.2d 948, 950 (5th Cir. 1988)). Interference with


2Plaintiff has filed a separate civil rights action in this Court in which he claims that prison officials
have acted with deliberate indifference to his serious vision issues by not allowing him to obtain
replacement prescription eyeglasses. Patrick v. Linthicum, et al., 2:18-CV-459 (S.D. Tex. 2018).
Thus, to the extent that Plaintiff seeks injunctive relief with respect to his ability to see through
prescription or reading glasses, such relief is being addressed by the Court in Case No. 2:18-CV-459.


3/4
the operations of the McConnell Unit at this early stage in the proceedings would
not be in the public’s interest without a full opportunity for the facts to be developed
beyond Plaintiff’s allegations. See Kahey, 836 F.2d at 951. Should Plaintiff be able
to prove a constitutional violation to a trier of fact, then permanent injunctive relief
might be appropriate at some point in the future.


III.   CONCLUSION
       For the foregoing reasons, the Court ADOPTS the M&R, Dkt. No. 16. The
Court therefore RETAINS Plaintiff’s retaliation claim against Olvera in his
individual capacity for monetary relief; Plaintiff’s retaliation claim against
Sifuentes in his official capacity for injunctive relief; and Plaintiff’s equal protection
claims against Herbst and Guevara in their individual capacities. All other claims
are DISMISSED.
       Further, the Court DENIES Plaintiff’s motion seeking preliminary injunctive
relief, Dkt. No. 18.


       SIGNED this 5th day of June, 2019.


                                             ___________________________________
                                             Hilda Tagle
                                             Senior United States District Judge




4/4
